DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 directed to Group-I non-elected without traverse.  Accordingly, claim 1-10 been cancelled.
Status of Claims
This office action considers claims 11-20 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 11. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
forming a plurality of spaced third lines of a third spacer material in a second direction different from the first direction so that the third spacer lines cross the first spacer lines and the carbon gapfill material; and forming lines of fourth spacer material on either side of the spaced third material lines leaving a trench between adjacent fourth spacer material lines exposing a top surface of the oxide layer, the trench extending along the second direction.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method of forming an electronic device in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically forming a plurality of spaced third lines of a third spacer material in a second direction different from the first direction so that the third spacer lines cross the first spacer lines and the carbon gapfill material; and forming lines of fourth spacer material on either side of the spaced third material lines leaving a trench between adjacent fourth spacer material lines exposing a top surface of the oxide layer, the trench extending along the second direction. Hence, Claim#1 is allowable. 

The most relevant prior art of references SHIMAMOTO et al. (US Pub: 2016/0218012 A1), in FIG. 1-20 and Paragraph [0088]-[0096] & [0319], in view of Lee et al. (US PGpub: 2016/0307767 A1Al), in FIG. 13-29, substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 11 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 11 is deemed patentable over the prior art.
Claims 12-20 are allowed as those inherit the allowable subject matter from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828